Chapman, C. J.
The question presented to the court in this case is, whether the legal evidence, as reported, would be sufficient in law to authorize a jury to find that the note declared upon was signed by Samuel Angelí.
Neither of the witnesses saw him sign it, and neither of them was able to testify to his handwriting. Nor are the acts done or declarations made by third persons, in the absence of a party, competent evidence against him, they being merely res inter alios. 1 Phil. Ev. c. 10, § 3. It is immaterial whether the third persons are, or are not, related to him. This principle excludes the evidence of Wolcott a¡id Emerson as tending to prove the signature.
*70The testimony of Daniel Chapman does not prove any admission of the signature by the defendant.

Judgment for the defendmt.